DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2, 3, 4, 6, 8, 9, 11, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 7, 8, 12 and 13 of U.S. Patent No. 9,893,500. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Pending claim 2 requires all the limitations included in patented claims 1, 3, 4 including the electrical banks, generators, switchgear and tiebreaker positions.
Pending claim 3 requires all the limitations included in patented claim 3 including the independent operation of the electrical banks.
Pending claim 4 requires all the limitations included in patented claim 2 including the micro-grid.
Pending claim 6 requires all the limitations included in patented claim 1, 3, 4 and 5 including the tie breaker positions and the active generator.
Pending claim 8 requires all the limitations included in patented claim 7.
Pending claim 9 requires all the limitations included in patented claim 8.
Pending claim 11 requires all the limitations included in patented claim 2 including the utility grid or micro-grid.
Pending claim 12 requires all the limitations included in patented claim 12.
Pending claim 13 requires all the limitations included in patented claim 13.
s 2, 3, 4, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 7, 8, 12 and 13 of U.S. Patent No. 10,686,301. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Pending claim 2 requires all the limitation included in patented claim 1, 3 and 4 including the tie breaker positions, switchgear, generators and electrical banks.
Pending claim 3 requires all the limitations included in patented claim 1 including the electrical bank power distribution.
Pending claim 4 requires all the limitations included in patented claim 2.
Pending claim 8 requires all the limitations included in patented claim 7.
Pending claim 9 requires all the limitations included in patented claim 8.
Pending claim 11 requires all the limitations included in patented claim 2 including the micro-grid or utility grid.
Pending claim 12 requires all the limitations included in patented claim 12.
Pending claim 13 requires all the limitations included in patented claim 13.

Allowable Subject Matter
Claims 14-21 are allowed. Claims 5, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10 September 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676